Citation Nr: 1124138	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  06-04 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disorder (GERD), to include on a secondary basis and as due to exposure to herbicides.

2.  Entitlement to service connection for hypertension, to include on a secondary basis and as due to exposure to herbicides.

3.  Entitlement to service connection for lumbar spine myalgia.

4.  Entitlement to service connection for lumbar spine degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1972.

These matters initially came before the Board of Veterans' Appeals (Board) from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In that decision, the RO, among other things, denied entitlement to service connection for PTSD, a back disability, GERD, and hypertension, the latter two claimed as secondary to PTSD and herbicide exposure.  The latter two claims have been recharacterized for the reasons stated below, and the claim for entitlement to service connection for a back disability has been bifurcated and recharacterized for the reasons stated below.  See Tyrues v. Shinseki 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces); Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).  After receiving new and material evidence within the one year appeal period, the RO continued the denials of the PTSD, GERD, and hypertension claims in a December 2004 rating decision.

The Veteran and his wife testified before the undersigned Veterans Law Judge at the RO in July 2007. A transcript of the hearing has been associated with the record.

In October 2007, the Board remanded the claims to the RO, via the appeals Management Center (AMC) for additional development, including VA examinations as to his PTSD and back.  As discussed below, the Veteran was afforded an adequate examination as to the etiology of his back disabilities, and the AMC thus complied with the Board's remand instructions.

In its October 2007 remand, the Board also noted in the introduction that the Veteran had alleged that he had irritable bowel syndrome, hepatitis C, and carpal tunnel syndrome, and referred these claims for appropriate action.  In the May 2011 Appellate Brief Presentation, the Veteran's representative noted that no action had apparently been taken with regard to these claims, and requested that the Board again address these matters.  The Board therefore notes that the issues of entitlement to service connection for irritable bowel syndrome, hepatitis C, and carpal tunnel syndrome have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

 In September 2009, the RO granted entitlement to service connection for PTSD.

The claims for entitlement to service connection for GERD and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  Lumbar myalgia clearly and unmistakably preexisted service.

2.  Lumbar myalgia clearly and unmistakably was not aggravated by service.

3.  Lumbar spine DDD did not manifest within service, during the one year presumptive period or for many years thereafter, and is unrelated to service, including in-service lumbar myalgia.


CONCLUSIONS OF LAW

1.  Lumbar myalgia preexisted service and was not aggravated thereby; the presumption of soundness at entry is rebutted with regard to this disease.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2010).

2.  Lumbar spine DDD was not incurred in or aggravated by service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107; 38 C.F.R. § 3.102, 3.139, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In June 2003, March 2004, December 2007, and December 2008 letters, the RO notified the Veteran of the evidence needed to substantiate the claim for entitlement to service connection for a back disability, as it was then characterized.  This included statements indicating that the Veteran had to show that he had a disability that began in or was made worse by service.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the December 2008 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the December 2007 and December 2008 letters.

Contrary to VCAA requirements, some of the VCAA-compliant notice in this case was provided after the initial adjudication of the claim(s).  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claim in a September 2009 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  With regard to the pre-service back injury discussed below, the Board notes that the Veteran submitted a July 2003 letter from the California state compensation insurance fund indicating that they would not have retained files on claims from 1965 unless there was a settlement award done, and there does not appear to have been any such settlement award.  Thus, VA was not required to attempt to obtain these non-Federal records because the custodian had indicated that they did not exist.  See 38 C.F.R. § 3.159(c)(1).  The Veteran also noted in his December 2003 written statement that he was unable to locate records from a private chiropractor who had treated him or the California Division of Forestry (CDF) (discussed below); VA was therefore not required to seek to obtain these non-Federal records as well, as any attempt to do so would have been futile.  Id.

The Veteran was also afforded a September 2009 VA examination as to the etiology of his current back disabilities.  For the reasons discussed below, this examination was adequate.

Moreover, during the July 2007 Board hearing, the undersigned afforded the Veteran an opportunity to present any potentially relevant evidence in his possession in support of his claim.  This action provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) (2010).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the claim for entitlement to service connection for a back disability.  The claim is thus ready to be considered on the merits.


Analysis

As an initial matter, the Board notes that the Veteran does not claim, and the evidence does not reflect, that any back disorder is related to combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served after December 31, 1946 or during a period of war, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Veteran has been diagnosed with multiple back disabilities, including lumbar spine DDD, disc herniation, and bulging disc, and underwent a September 1987 lumbar laminotomy and discectomy.  He has contended that a current back disability is the result of in-service aggravation of a preexisting back condition.  Specifically, he wrote in his December 2003 statement, "I had a preexisting back condition before I was ever accepted by the armed services for duty."  In the December 2003 statement, the Veteran described a 1965 "muscle pull" of the back while working for the CDF.  He indicated during the Board hearing that he was diagnosed with a "torn muscle" in the lower back.  Board Hearing Transcript, p. 9.

The Veteran's reference to this pre-service back injury raises issues relating to the presumption of soundness.  Every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111.  On the December 1967 enlistment examination, the spine was indicated to be normal on examination.  While the Veteran indicated in the contemporaneous report of medical history that he had or previously had recurrent back pain, such an indication does not reflect that a defect, infirmity, or disorder was "noted" at entry into service.  See 38 C.F.R. § 3.304(b)(1) ("History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions").  Thus, the Veteran's back is presumed to have been sound at entry into service.

To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that a disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The clear and unmistakable evidence standard requires that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).  In considering the effect of section 1111 on claims for service-connected disability, VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).

For the following reasons, the Board finds that the lumbar myalgia diagnosed in service was related to a back injury that preexisted service.  While the Veteran's statement at entry that he had or previously had back pain does not constitute a notation of a defect, infirmity, or disorder, this competent evidence of pre-service back symptoms must "considered together with all other material evidence in determinations as to inception."  38 C.F.R. § 3.304(b)(1).  Moreover, the Veteran indicated in his written statements, including in December 2003, that he was injured and diagnosed with a muscle pull or torn muscle while working for the CDF prior to service.  In the absence of any conflicting evidence, the Veteran's contemporaneous and post-service lay statements, which are competent as to his observations, as well as his report of a contemporaneous diagnosis, are clear and unmistakable evidence that the lumbar myalgia diagnosed in service was related to a back injury that preexisted service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay testimony competent as to observations; lay evidence can be competent and sufficient to establish a diagnosis of a condition when the layperson is reporting a contemporaneous medical diagnosis).

The next question is whether there is clear and unmistakable evidence that the lumbar myalgia was not aggravated by service.  The Board finds that there is such evidence.  As noted, the December 1967 enlistment examination report indicated that the spine was normal, and the Veteran indicated in the contemporaneous report of medical history that he had or had previously had recurrent back pain.  There are two notations in the STRs regarding back pain.  A May 1971 STR reflects that the Veteran experienced back pain while shifting gears in a car, specifically, he felt pain in his lumbar area every time his left foot touched the ground.  On examination, there was moderate tenderness in the lumbar muscle but normal range of motion, and the diagnosis was lumbar myalgia.  The Veteran was referred to the physical therapy clinic and prescribed hot packs for three days.  In August 1971, the Veteran noted a headache along with stiff neck and back pain, and expressed concern about malaria.  After examination, which did not contain any findings regarding the back, the impression was possible influenza, pharyngitis.  There were also July and August 1970 STRs relating to numbness in the left foot, which reflected normal spine examination findings including full range of motion without pain, no tenderness to palpation, and negative straight leg raising, and a diagnosis of probable traumatic neuropathy of the sural nerve.  On the December 1971 "Termination of enlistment" examination, the spine was normal.  On the contemporaneous report of medical history, the Veteran indicated that he did not have and had never had recurrent back pain.

Thus, the spine was normal on examination at entrance and separation, and the Veteran's contemporaneous statements reflect that, if anything, the condition of his back improved during service, because he had pain at entrance but not at separation.  Moreover, neither of the STR entries specifically relating to the back indicated a worsening of the preexisting back disorder, with one indicating pain in connection with his foot and the other indicating pain in connection with headaches.  In addition, the STRs relating to the left foot numbness contained normal findings with regard to the spine and a diagnosis relating to a nerve in the lower extremity and not the back.  Therefore, the service evidence itself reflects that there was no worsening of the preexisting lumbar myalgia during service.

There are also two opinions relating to the etiology of the Veteran's back disorders, the medical opinion of the physician who prepared the September 2009 VA examination report and the Veteran's opinion.

The September 2009 VA examiner indicated that he reviewed the claims file and specifically described the STRs and service examinations noted above.  In describing the circumstances and initial manifestations of disease or injury, the examiner noted the 1965 CDF back injury, that the Veteran was out several days on worker's compensation, and that a pulled muscle was diagnosed.  The examiner also wrote, "He had no further back injury in the service."  After examining the Veteran and reviewing X-rays which contained an impression of T-12 to L1 and L5-S1 moderate DDD, the diagnosis was lumbar discogenic disease with radiculopathy.  The examiner opined that the Veteran's back disease was not likely ("less likely as not") caused by or a result of his service experience.  He noted the one or two in-service visits for the back that were not severe, the pre-service back injury, heavy lifting in service, and the fact that the Veteran returned to the CDF after service and worked fighting fires and performing hard work and retired 25 years later for multiple medical problems.  He concluded, "Therefore it is less likely than not that the four years of service was a significant contribution to his back problems which occurred in the CDF and an additional 25 years in the CDF."

The above summary reflects that the September 2009 VA found both that the Veteran's preexisting back injury was not likely aggravated by service and that his current back disability was not likely caused or aggravated by service.  The examiner accurately described the pre-service, in-service, and post-service evidence and explained the reasons for his conclusions, i.e., normal in-service examination and minor nature of the STR entries relating to the back, as well as the pre-service and post-service work for the CDF.  Thus, the September 2009 VA examiner's opinions indicating a lack of aggravation of the preexisting back injury and the lack of a relationship between current lumbar spine DDD and service are entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

In addition, the above evidence and the September 2009 opinion reflect that the Veteran's lumbar spine DDD did not manifest within service, during the one year presumptive period or for many years thereafter, and is unrelated to service including the diagnosed lumbar myalgia.  As noted, the diagnosis made based on the in-service back symptoms was lumbar myalgia, the separation examination was normal, there was no medical evidence of lumbar DDD until many years after service, and the examiner's opinions that lumbar DDD was unrelated to service was entitled to substantial probative weight because he explained the reasons for his conclusion based on an accurate characterization of the evidence of record.  While the Veteran indicated in his post service statements that he experienced continuity of back symptomatology, and is competent to do so, these statements must be weighed against the other evidence of record.  See Jandreau, 492 F.3d at 1376-77.  The Veteran's statements as to continuity of back symptomatology conflict with his statement at separation that he did not have back pain. The Board finds that the Veteran's statement at separation is more credible than those made many years later during the course of an appeal of the denial of compensation benefits.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  Consequently, the Board finds that the Veteran's statements as to continuity of back symptomatology are not credible, and that the evidence, including the Veteran's denial of back pain at separation, reflects a lack of continuity of back symptomatology.

The Board must also consider the opinion of the Veteran that his preexisting back disorder was aggravated by service.  In is written statements and Board hearing testimony, the Veteran described his pre-service injury as a "muscle pull" or "torn muscle" in the lower back as noted above.  He noted heavy lifting in service, in-service treatment for back pain, and that he did not go to sick bay with his back problems more often because he did not to "ruin my life," i.e., his military career.  He also described leaning over to pick up a pencil, and stated that this aggravated his back disorder.  Board Hearing Transcript, p. 11.

As noted above, lay witnesses are competent to testify as to their observations and report contemporaneous diagnoses, and they may also offer competent opinions as to medical matters in some circumstances.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  To the extent that the Veteran's testimony as to his experiences of pre-service back injury and symptoms and their worsening during service is credible and competent evidence of aggravation of his preexisting back injury, the Board finds that the probative value of these general lay statements is clearly and unmistakably outweighed by the far more detailed and reasoned opinion of the trained medical professional who performed the September 2009 VA examination.

For the foregoing reasons, the evidence clearly and unmistakably reflects both that lumbar myalgia was related to a pre-service back injury and that it was not aggravated by service.  The presumption of soundness has therefore been rebutted with regard to lumbar myalgia.  Given the preexisting disease and lack of in-service aggravation, entitlement to service connection for lumbar myalgia on an aggravation basis is not warranted.  In addition, the preponderance of the evidence is against the claim for entitlement to service connection for lumbar spine DDD.  Consequently, the benefit of the doubt doctrine is not for application, and the claims for entitlement to service connection for lumbar myalgia and lumbar spine DDD must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for lumbar spine myalgia is denied.

Entitlement to service connection for lumbar spine DDD is denied.


REMAND

With regard to the claims for entitlement to service connection for GERD and hypertension, a January 2004 VA treatment note indicates that GERD can be made worse if diabetes contributes to diabetic gastropathy with slower emptying of stomach, and that PTSD could aggravate blood pressure control and require increased blood pressure medications.  These statements do not provide a sufficient basis on which to grant entitlement to service connection on a secondary basis for GERD or hypertension.  Winsett v. West, 11 Vet. App. 420, 424 (1998) (terminology equivalent to "may or may not" is an insufficient basis for an award of service connection).  However, the issues have been recharacterized to more broadly reflect claims for entitlement to service connection for GERD and hypertension on a secondary basis.

The Veteran is in receipt of service connection for PTSD and diabetes, and claimed entitlement to service connection for GERD and hypertension on a secondary basis.  With regard to GERD and hypertension, the September 2009 VA examiner wrote that any correlation or relationship "to PTSD would be speculation on my part."  As noted by the Veteran's representative in the May 2011 Appellate Brief Presentation, such a statement renders the examination inadequate with regard to these claims under Jones v. Shinseki, 23 Vet. App. 382 (2009).  In Jones, the Court held that the Board can only rely on an examiner's statement that opinion is not possible without resort to speculation in limited circumstances, where the basis for the opinion is apparent, it is clear that the physician considered all procurable and assembled data, and the physician clearly identified precisely what facts cannot be determined.  Id. at 390.  None of those circumstances is present here; therefore, the September 2009 VA examination is inadequate in this regard.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, a remand is required for a new VA examination or examinations as to the relationship between, on the one hand, GERD and hypertension, and either PTSD or diabetes.  The January 2004 VA treatment note indicating a possible connection between GERD and diabetes, and between hypertension and PTSD, should be specifically addressed.

Accordingly, the claims for entitlement to service connection for GERD and hypertension are REMANDED for the following action:

Schedule the Veteran for a VA examination or examinations as to the etiology of his GERD and hypertension.   All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

As to GERD, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's GERD is proximately due to, the result of, or aggravated (i.e., made worse) by, his service connected diabetes or PTSD.  As to hypertension, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's hypertension is proximately due to, the result of, or aggravated (i.e., made worse) by, his service connected diabetes or PTSD.

A complete rationale should accompany any opinion provided.  The January 2004 VA treatment note indicating a possible connection between GERD and diabetes, and between hypertension and PTSD, should be specifically addressed.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


